Citation Nr: 0019649	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-29 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right hip 
disability.

5.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).

6.  Entitlement to service connection for a tooth and gum 
disability.


REPRESENTATION

Veteran represented by:	Keith A. Miller, Attorney at 
Law

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service in the U.S. Coast Guard from 
June 1981 to May 1986.  He also served in the Oregon Army 
National Guard from February 1989 to September 1996.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Portland Regional Office (RO).  

It is noted that in June 2000, the veteran submitted directly 
to the Board a large binder containing numerous documents.  
The overwhelming majority of these documents are duplicative 
of evidence already of record, although the veteran has 
extensively annotated many of them.  Without exception, his 
annotations consist of argumentation previously considered by 
the RO.  

In addition to the duplicative evidence, the binder contains 
evidence such as photographs of the veteran, a brochure on 
the mission of the U.S. Coast Guard, excerpts from websites 
and medical journals on topics ranging from transient 
ischemic attacks to brain and spinal cord tumors, and copies 
of documents he apparently submitted in connection with his 
application for Social Security disability benefits.  

The Board has carefully reviewed each of these documents, as 
well as the veteran's extensive annotations.  Under 38 C.F.R. 
§ 20.1304(c) (1999), any pertinent evidence submitted 
directly to the Board by a claimant or his or her 
representative must be referred to the RO for review and 
preparation of a supplemental statement of the case unless 
this procedural right is waived or the Board determines that 
the benefits to which the evidence relates may be allowed on 
appeal without such referral.  

In this case, although the veteran did not expressly waive 
initial RO consideration of this evidence, the Board finds 
that its review of this evidence in the first instance does 
not violate the veteran's due process rights under 38 C.F.R. 
§ 20.1304 because none of the non-duplicative evidence is 
pertinent to the issues currently on appeal.  See also 38 
C.F.R. § 19.31 (a supplemental statement of the case will be 
furnished to the appellant and his or her representative, if 
any, "when additional pertinent evidence is received").  
The Board also notes that the issues of service connection 
for a low back disability, a right knee disability, a left 
knee disability, a right hip disability, and an acquired 
psychiatric disorder, including PTSD, require additional 
development of the evidence prior to final appellate 
consideration.  Thus, the RO will have an opportunity to 
review the veteran's recent evidentiary submissions with 
respect to those issues on remand.  Again, the Board finds 
that none of this additional evidence is pertinent to the 
issue of service connection for severe tooth and gum trouble.


FINDINGS OF FACT

1.  The service medical records show that the veteran 
complained of low back, knee, and hip pain during active 
military service, and he has submitted competent medical 
evidence of a link between his current low back, bilateral 
knee, and right hip disabilities and his active service.

2.  The record contains competent medical evidence of a nexus 
between the veteran's current psychiatric disorder(s) and his 
active service.

3.  The record contains no competent medical evidence that 
the veteran currently has a service-connected compensable 
dental condition.

4.  The record contains no evidence that the veteran 
currently suffers from a dental condition due to in-service 
combat wounds or other service trauma, that he was a prisoner 
of war during service, that he has an adjudicated service-
connected compensable dental disability or a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, or that he is a Chapter 31 
vocational rehabilitation trainee.


CONCLUSIONS OF LAW

1.  The claims of service connection for a low back 
disability, a right knee disability, a left knee disability, 
a right hip disability, and an acquired psychiatric disorder, 
including PTSD, are well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of service connection for severe tooth and gum 
trouble is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the medical records corresponding to the 
veteran's service shows that at his July 1980 preenlistment 
medical examination, he reported a history of a right femur 
fracture at the age of 14, treated with traction and casts.  
Physical examination revealed 2 small circular scars below 
the right knee where traction had been applied, as well as a 
small circular scar on the upper anterior right thigh.  On 
examination, he was found to have normal right leg 
circumference, strength, length, and range of motion.  
Similar findings were noted on June 1981 medical examination.  
No other pertinent abnormality was recorded.

In-service medical records show that in November 1981, the 
veteran sought treatment for right leg and back pain, as well 
as aching in the right knee; he again reported a history of a 
right femur fracture five years earlier.  On examination, it 
was noted that his right leg was not as developed as his left 
leg, and there was also laxity in the right lateral 
collateral and cruciate ligaments.  

On May 1985 military reenlistment medical examination, the 
veteran reported occasional knee swelling when he did a lot 
of running.  He also reported occasional low back pain.  On 
clinical examination, the lower extremities, spine, and 
musculoskeletal system were normal.  No other pertinent 
abnormality was evident.

In July 1985, the veteran requested counseling, stating that 
he was going through a "stormy divorce."  The assessment 
was reactive depression over dissolving marriage.  

In March 1986, the veteran was referred for psychiatric 
evaluation after he made several suicide threats.  It was 
noted that he had recently divorced and that the dissolution 
of his marriage had been a great loss and source of 
consternation for him.  The examiner indicated that the 
veteran obviously had numerous dysphoric emotional feelings 
and personality problems of long duration which were plaguing 
him.  During the examination, the veteran reportedly related 
many passive-aggressive personality traits, as well as 
emotional immaturity, lability, dependency, depression, 
anxiety, frustration, suppressed anger, and ambivalence.  
Because of these untoward feelings and inherent personality 
traits, it was determined that he was not suitable for 
continued service; the examiner recommended discharge by 
reason of unsuitability.  The diagnoses included situational 
adjustment disorder with mixed emotional features and mixed 
personality disorder.  The psychiatrist also determined that 
the veteran suffered from a primary inherent personality 
defect which was not secondary to any disease or injury and 
existed prior to service.

At his April 1986 service discharge medical examination, the 
veteran reported a history of a broken bones and recurrent 
back pain.  He explained that he had been struck by a car in 
January 1977 and had sustained a fractured right femur.  He 
indicated that he spent the following 61/2 months in traction 
and was placed in three different casts; after "a couple of 
years" of physical therapy, he indicated that he had no 
further complaints.  He also indicated that he had suffered 
from low back pain for a while, but that had since been 
resolved.  On clinical evaluation, his lower extremities, 
spine, and musculoskeletal were normal.  No psychiatric 
abnormality was identified on clinical evaluation.

In June 1988, the veteran contacted the service department 
and requested a waiver of the reenlistment code 
disqualification by reason of unsuitability, stating that he 
wished to continue his service career.  He explained that 
when he requested a discharge from service in April 1986, he 
had been going through a divorce which had been deeply 
distressing and time consuming.  He indicated that his 
personal situation had "completely resolved" and that he 
had a good job and was very happily remarried.  He stated 
that he believed that he was now fit for service.

In February 1989, after obtaining a waiver of the 
reenlistment code disqualification by reason of 
unsuitability, the veteran enlisted in the Oregon Army 
National Guard.  At his February 1989 military enlistment 
medical examination, he again reported that he had fractured 
his right femur in 1977 and had been hospitalized for six 
months thereafter, where he was treated with traction and 
pins in his right shin.  He also reported that in 1988, he 
was involved in a motor vehicle accident in which he 
sustained left shoulder strain and other "minor bruises."  
He denied recurrent back pain, a trick or locked knee, severe 
tooth or gum trouble, or depression or excessive worry.  On 
physical examination, scars on the veteran's right leg were 
again noted.  No other pertinent abnormality was identified 
on clinical evaluation.  

Service medical records corresponding to the veteran's period 
of service with the National Guard show that on periodic 
examination in October 1993, he reported that his knees 
tended to hurt with long distance running.  He also indicated 
that he had been treated for depression for about a year 
following a divorce in 1989.  He indicated that his 
depression was "much better."  He denied recurrent back 
pain.  On clinical evaluation, his spine, upper and lower 
extremities, and musculoskeletal system were normal.  No 
psychiatric abnormality was identified on clinical 
evaluation.

The remaining service medical records corresponding to the 
veteran's service in the National Guard are negative for 
pertinent complaint or finding until July 1996, when he was 
reportedly overcome with major depression and suicidal 
contemplation triggered by traumatic events in his personal 
life.  At that time, he was at home, although he was 
reportedly on active duty in support of special projects with 
the National Guard.  

The service medical records show that the veteran was 
transported to a private hospital in July 1996 where he 
reported an increasingly severe depression over the past 
three months, culminating in the past week with marked 
changes in mental status secondary to a custody hearing in 
which he had been accused of sexually molesting his son.  He 
also reported a history of depressive episodes with auditory 
hallucinations when under stress, and indicated that these 
episodes had been occurring since the age of 14.  However, he 
indicated his current episode of depression was the most 
severe he had ever had.  The examiner noted that recent 
stressors in the veteran's life had been the loss of custody 
of his son due to accusations of child abuse by his second 
ex-wife.  It was also noted that he was concerned about 
"what is going on in the military" and how that might 
affect his career.  In that respect, he vaguely indicated 
that there were "some issues" associated with knowledge he 
obtained from a girlfriend, who was also in the military.  
The diagnoses included major affective disorder, depressed 
with psychotic features.

The veteran was transferred to a military hospital in August 
1996, and after additional evaluation, he was determined by 
military physicians to be capable of performing duty during 
periods of national emergency.  The August 1996 examination 
report noted that the veteran had been treated earlier that 
month for acute onset major depression, but that the 
condition was expected to resolve over several months without 
residual disability.  It was also noted that he exhibited 
several personality traits which would qualify him for 
administrative discharge at the discretion of command.  The 
veteran was then released to the care of his primary care 
physician to begin a treatment program for major depression.  

In September 1996, the veteran requested a medical discharge 
from the service, indicating that he did not feel stable 
enough to return to duty under "present circumstances."  He 
indicated that the circumstances included his 
"victimization" by a former girlfriend who was also a 
soldier, as well as his ex-wife's accusations of sexual abuse 
of their son.  He further indicated that his private 
physician had recommended complete disengagement from the 
service.

On examination in October 1996, it was noted that the veteran 
had been divorced from his second spouse for six years, and 
that she had recently made an allegation that he had sexually 
abused their seven year son.  In addition, he reported that 
he had recently terminated an 8-month relationship with a 
woman, citing her infidelities, especially with his 
supervising officers in the Oregon National Guard.  He also 
indicated that he had recently been denied advancement to 
physician's assistant education.  By way of history, it was 
noted that in 1984, he had a moderate depressive episode for 
approximately one year, following the dissolution of his 
first marriage.  In 1989, it was noted that he again 
experienced a major depressive episode following the 
dissolution of his second marriage.  He also reported that he 
had moderate depression since about age 14 when he 
experienced a life threatening accident as a pedestrian.  The 
diagnoses included recurrent major depressive disorder, 
severe, with psychotic features and inter-episodal recovery.  
In November 1996, it was determined that he was unfit for 
military service due to a disability which had existed prior 
to his enlistment in the National Guard and had not been 
aggravated therein.  

In November 1996, the veteran filed claims of service 
connection for severe tooth and gum problems, depression, and 
disabilities of the low back, right hip and both knees.  

In support of his claims, he submitted treatment records from 
his primary care physician dated from April 1975 to January 
1997.  These records show that in November 1978, prior to his 
Coast Guard enlistment, the veteran had a sports physical at 
which he noted that he had tenderness over the right greater 
trochanteric bursa and right sacroiliac joint when he ran for 
long periods.  A history of a previous right femur fracture 
was also noted.  On examination, he had minimal atrophy of 
the distal muscles of the right leg, which was noted to be 
1.5 centimeters longer than the left.  In November 1981, 
approximately six months after his enlistment in the Coast 
Guard, he reported that since his accident, he had difficulty 
with his back, right leg and knee, including aching, and 
occasional locking and knee stiffness.  He indicated that he 
also had occasional sharp pain in the right sacroiliac joint.  
He stated that his symptoms had increased during boot camp, 
but he had been discouraged from seeking treatment.  The 
diagnoses included right hip and right knee pain secondary to 
hyperextension and previous injury, fracture femur.  

In May 1988, after his separation from the Coast Guard but 
before his enlistment in the National Guard, the veteran had 
a comprehensive examination at which it was noted that he had 
been out of the service for about two years.  He reported 
that he had been divorced in service and that, during that 
time, he drank heavily and considered himself to be an 
alcoholic.  He indicated that he had recovered and was 
looking forward to swimming as regular exercise since running 
caused right thigh pain.  Physical examination showed no 
pertinent abnormality.  The assessments included history of 
alcohol abuse with probable alcoholism tendencies.  

In December 1988, the veteran was treated following an 
automobile accident.  His chief complaints were neck pain and 
headaches, as well as soreness in the upper and lower back; 
the diagnoses included cerebral concussion.  The following 
week, he reported continued difficulty with headaches and low 
back pain.  He indicated that he was concerned as he had low 
back pain in the past and did not want a flare-up.  No 
pertinent abnormality was noted on physical examination.  

In April 1996, the veteran was seen after another automobile 
accident and reported that his right knee had bumped the 
steering wheel in the accident and that he had soreness and 
stiffness in his back and right knee.  The assessments 
included mild lumbar strain resulting from motor vehicle 
accident and contusion of the right knee, improved.  In July 
1996, he reported continued low back and right knee pain.  
The assessments included right sacroiliac joint inflammation, 
persistent, following motor vehicle accident.  The examiner 
indicated that there were no other objective findings.

Later that month, the veteran sought treatment for increasing 
stress and emotional turmoil.  He relayed his breakup with 
his girlfriend, her promiscuity with superior officers, and 
resulting job difficulties.  He also discussed difficulties 
he was having with his former wife, who accused him of 
molesting their son.  His primary care physician referred the 
veteran for hospitalization in light of suicidal ideations; 
the assessment on hospital discharge was major affective 
disorder, depressed with psychotic features.  

In August 1996, the veteran reported that he would be 
considered for a medical discharge from service; he indicated 
that he was relieved as he was being used as a "scape goat" 
for some internal problems with questions of sexual 
harassment, which were unresolved.  The assessment was 
depressive reaction, improved.  He continued to receive 
regular treatment through December 1996 for depressive 
reaction.

In addition to the treatment records from his private 
physician, the veteran also submitted copies of 10 
recommendation letters in support of his claim, dated in 
September and October 1995, and written by the veteran's 
military supervisors, colleagues, and professors in support 
of his application to become a physicians assistant.  Without 
exception, these letters describe the veteran as intelligent, 
hard working, and possessing excellent communication and 
interpersonal skills.

On VA medical examination in January 1997, the veteran 
reported that he had developed low back pain during active 
duty from 1981 to 1986, and that his symptoms had persisted 
to the present day.  He also indicated that he developed 
bilateral knee and right hip pain while on active duty.  He 
acknowledged that he had fractured his femur at age 14, but 
claimed that the fracture healed without sequelae.  X-ray 
examination of the lumbosacral spine, hips, and knees was 
normal.  The diagnoses were myofascial pain syndrome of the 
lumbosacral spine, patellofemoral joint syndrome, bilateral 
knees, anterior cruciate ligament laxity, right knee, status 
post fracture of the right femur, and right hip bursitis.

On VA psychiatric examination in January 1997, the veteran 
reported that he had been discharged from the service in July 
1996 due to a bout of major depressive disorder with 
psychotic features.  He indicated that he "became mentally 
ill" while he was on active duty while he was a key witness 
in a major waste, fraud, and abuse of government resources 
case, which included sexual misconduct.  He explained that he 
became intensely pressured by military personnel after he 
became aware that officers were taking active duty women on 
trips to Hawaii and "calling it business."  He indicated 
that he was pressured not to tell the whole story and was 
rejected from an important career opportunity to become a 
physicians assistant.  He indicated that he had suffered from 
depression since the age of 14 after he was hit by a car and 
suffered a fractured femur.  He reported that he was 
hospitalized for a long time and missed a semester of school, 
and that he continued to suffer from nightmares of the 
incident.  Also, he indicated that in 1982, during his Coast 
Guard service, he suffered another traumatic incident in 
which there was a fire and explosion on a vessel which killed 
a crewman and severely injured several other sailors.  He 
also stated that he had been involved in numerous rescues of 
people from near drowning after their boats had sunk, and had 
responded on several ambulance calls where individuals were 
homicidal or suicidal.  He indicated that he was hit by 
several of these individuals and that others pointed knives 
at him.  Thereafter, in 1989, he indicated that he had joined 
the National Guard and for the next five summers, he served 
as a senior medical officer for a mobile aid station where he 
dealt with trauma, ranging from gunshot wounds to spinal 
fractures.  He also described more recent traumatic 
experiences which led him to develop major depression; these 
experiences included a charge of sexual abuse from his ex-
wife and a charge of sexual harassment from an ex-girlfriend.  
The diagnoses included major depressive disorder, severe, 
with mood congruent psychotic features and dysthymia.  The 
examiner noted that the veteran appeared to have suffered 
from chronic low grade depression after a motor vehicle 
accident and that he had had a bout of major depression in 
1984 while on active duty and again in July 1996.  

In January 1997, a private therapist indicated that the 
veteran's current diagnoses were major depressive disorder, 
with psychotic features, and PTSD.  

On private psychiatric examination in March 1997, the veteran 
reported that he was extremely depressed and also believed 
that he had PTSD.  The examiner indicated that the veteran's 
reported belief and experiences strongly suggested a 
psychotic process.  In addition, it was noted that he 
exhibited lasting symptoms of psychological trauma which may 
be consistent with PTSD.  These included flashbacks of being 
hit by an automobile as a child and episodes where he 
witnessed a great many people suffer injury or death.  By way 
of history, the examiner indicated that medical records 
showed that the veteran had been treated with pastoral 
counseling in 1979 for "spiritual warfare issues" and that 
he had major depressive episodes in 1984, 1985, 1989, and 
1996.  The final diagnoses included schizoaffective disorder, 
depressive type and rule out PTSD.

In his September 1997 substantive appeal, the veteran argued 
that his knee and low back conditions were related to his 
service as a deck hand on ships.  He indicated that he was 
given chores which involved heavy lifting, stooping, and 
climbing ladders.  He also indicated that his work as a 
paramedic required a lot of squatting.  He claimed that he 
did not have low back or knee problems prior to service and 
that, therefore, it was "logical to believe these are 
service connected."  He also indicated that his depression 
began in 1982, during active service, and was also related to 
a wide variety of severe illness and injury he witnessed as a 
medical corpsman.  He requested that he be considered for 
service connection for PTSD.  

In September 1997, his private physician confirmed that the 
veteran "has indeed had a major depressive reaction, which 
is recurrent."  He indicated that this occurred during 
service and continued subsequent to his discharge.  He 
indicated that his condition had been aggravated by multiple 
factors, most recently, the VA appeals process, which had led 
to an almost obsessive-compulsive preoccupation.

In September 1997, a social worker indicated that the veteran 
suffered from major depression.  She indicated that he also 
reported, at times, symptoms of PTSD in the form of 
flashbacks and dreams of traumatic events while in the Coast 
Guard.

In an October 1997 social and industrial survey report, a VA 
social worker outlined the veteran's reported pre-service and 
in-service stressors.  Based on his examination of the 
veteran, the social worker indicated that he "would appear 
to have a significant level of [PTSD]."

On November 1997 VA psychiatric examination the veteran 
described numerous in-service stressors, including being 
yelled at by a drill instructor, participating in rescue 
operations in which individuals were injured or killed, and 
being in a military environment which he felt was fraught 
with hostility, waste, fraud, abuse, and sexual misconduct.  
He identified the latter stressor as the most traumatic.  
After examining the veteran and reviewing the record, the 
examiner's diagnoses were schizoaffective disorder, 
depressive type, and borderline personality traits.  The 
examiner concluded that the veteran had not experienced 
traumatic events during service sufficient to cause PTSD and 
was not currently suffering from PTSD.  However, he indicted 
that it seemed quite likely that the veteran had suffered 
from schizoaffective disorder for many years and noted that 
his history of "falling apart" in response to interpersonal 
stresses had plagued him since his time in the service.  

In January 1998, the veteran outlined his in-service 
stressors.  He described the October 1981 incident in which a 
crewman on a ship was killed in an explosion.  In addition, 
he indicated that in the winter of 1982, he was threatened 
with a knife by a seaman who was threatening suicide.  In the 
spring of 1982, he reported that he was assaulted and 
threatened by an undercover policeman who was involved in a 
marijuana investigation which led to the arrest of 12 
crewman.  The veteran stated that this incident was very 
frightening to him as the arrested crewmen "were the ones I 
was relying on for my safety."  In August 1982, while on a 
ship accompanying the USS Ohio, a trident-class submarine, he 
claimed that his ship had a hostile confrontation with a 
Soviet fishing boat.  He indicated that the Soviet fisherman 
threw devices near his ship which exploded.  He stated that 
although the explosions caused no damage to the ships, the 
device "certainly would have taken the life of those trying 
to recover it."  He also indicated that he was told never to 
discuss the incident publicly and that the U.S. government 
would deny the incident.  He indicated these incidents caused 
him to "feel I have been living in fear, distrust and deep 
emotional pain ever since."  

In November 1997, a private social worker indicated that the 
veteran was continued to receive treatment for PTSD and major 
depression.  

In February 1998, the veteran was hospitalized for treatment 
of anxiety and depression.  On admission, he reported 
symptoms such as insomnia, fatigue, lack of concentration, 
and feelings of guilt.  He also reported anxiety attacks and 
indicated that, during these attacks, he experienced pain in 
the distribution of his previous orthopedic injuries.  He 
indicated he knew this was logical "because of his high 
level of education and medical knowledge."  After reviewing 
his medical history, the examiners noted that since 1996, the 
veteran had "quite a bit of worsening in his functioning and 
was felt to have a new onset of psychotic illness."  A 
computerized tomography scan revealed a cystic brain lesion, 
consistent with a congenital arachnoid cyst.  The examiners 
felt that the veteran's cyst and psychotic illness were not 
related and that the former did not contribute to his 
psychiatric symptoms.  The diagnoses included PTSD and 
psychotic disorder, not otherwise specified. 

Subsequent VA outpatient treatment records show continued 
treatment for major depression, dysthymia, and "presumptive 
PTSD."  In April 1998, the veteran underwent surgery for his 
brain cyst.  

In August 1999, the U.S. Armed Services Center for Research 
of Unit Records indicated that a history obtained from U.S. 
Coast Guard Headquarters described various events relating to 
the ship on which the veteran had been stationed during his 
active service.  However, there was no mention of an 
explosion in 1981 or an incident in which the veteran's ship 
encountered a Soviet fishing ship.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including a psychosis) become manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137 
(West 1991); 38 C.F.R. § 3.304 (1999).

Once the Secretary has overcome the presumption of soundness 
and it has been determined that the veteran's condition 
preexisted service, the next question is whether or not the 
preexisting condition was aggravated by service.  38 C.F.R. 
§ 3.306 (1999).  If a disability is found to have preexisted 
service, then service connection may only be predicated based 
on a finding of aggravation during service.  Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).  

Under the provisions of 38 U.S.C.A. § 1153 (West 1991) and 38 
C.F.R. § 3.306 (1999), a preexisting injury or disease will 
be considered to have been aggravated by service where there 
is an increase in disability during such service, unless 
there is a finding that the increase in disability is due to 
the natural progress of the disease.  The regulation further 
provides that aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306- 307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where an issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony may constitute sufficient evidence to establish a 
well-grounded claim; however, if the determinative issue is 
one of medical etiology or a medical diagnosis, competent 
medical evidence must be submitted to make the claim well 
grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). However, 
where the issue does not require medical expertise, lay 
testimony may be sufficient.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994).


III.  Analysis

Low back, right knee, left knee, and right hip disability

As set forth above, the medical evidence of record shows that 
in 1977, prior to his service, the veteran sustained 
traumatic injuries, including a right femur fracture, after 
he was hit by an automobile.  In November 1978, also prior to 
active service, the veteran reported tenderness over the 
right greater trochanteric bursa and right sacroiliac joint 
when he ran for long periods.  The examiner noted a history 
of a previous right femur fracture; on examination, the 
muscles of the right leg showed minimal atrophy and there was 
a 1.5 centimeter difference between the length of the 
veteran's right and left legs.  

Service medical records show that at his July 1980 
preenlistment medical examination and in June 1981, physical 
examination revealed 2 small circular scars below the right 
knee where traction had been applied, as well as a small 
circular scar on the upper anterior right thigh.  On clinical 
evaluation, his spine, lower extremities, and musculoskeletal 
system were normal.  See Crowe v. Brown, 7 Vet. App. 238, 245 
(1994); 38 C.F.R. § 3.304 (regarding presumption of 
soundness).

In-service medical records show that in November 1981, 
approximately six months after his enlistment in the Coast 
Guard, the veteran reported that since the accident in which 
his femur had been fractured, he had pain in his back, right 
leg, and right sacroiliac joint, and occasional locking and 
stiffness in his right knee.  He stated that his symptoms had 
increased in boot camp.  The diagnoses included right hip and 
right knee pain secondary to hyperextension and previous 
injury, fracture femur.  

In May 1985, the veteran reported occasional knee swelling 
when he did a lot of running as well as occasional low back 
pain.  The remaining service medical records pertaining to 
the veteran's first period of service are negative for 
abnormality pertaining to the low back, right hip, or knees.  
On April 1986 service discharge medical examination, the 
veteran reported a history of recurrent back pain, but 
indicated that it since been resolved.  On clinical 
evaluation, his lower extremities, spine, and musculoskeletal 
were normal.  

Post-service medical records show that in December 1988, 
prior to his enlistment in the National Guard, the veteran 
was treated after he was involved in an automobile accident.  
His chief complaints included low back pain.  

Records pertaining to his service in the National Guard show 
that on February 1989 enlistment medical examination, he 
denied recurrent back pain; no pertinent abnormalities were 
identified on clinical evaluation.  In April 1996, he was 
seen after another automobile accident.  It is unclear if he 
was on active duty at the time of the accident.  His chief 
complaints at that time included low back and right knee 
pain.  The assessments included mild lumbar strain resulting 
from motor vehicle accident, and contusion of the right knee, 
improved.  

In January 1997, on VA medical examination the veteran 
claimed that he had developed low back, bilateral knee, and 
right hip pain during his active service period from 1981 to 
1986 and that his symptoms had persisted to the present day.  
The diagnoses were myofascial pain syndrome of the 
lumbosacral spine, patellofemoral joint syndrome, bilateral 
knees, anterior cruciate ligament laxity, right knee, status 
post fracture of the right femur, and right hip bursitis.

In addition to the medical evidence summarized above, the 
veteran has submitted his own statements linking his low 
back, bilateral knee, and hip conditions to service.  In 
particular, he states that his military duties involved heavy 
lifting, stooping, climbing ladders, and squatting.  He also 
has claimed that his pre-service right femur fracture healed 
without residual disability and that he did not have low back 
or knee problems prior to service.  Therefore, he argues that 
it is "logical to believe these are service connected."  

With respect to the medical opinion offered by the veteran, 
the Board acknowledges his training and experience in the 
medical field, including as a paramedic and medical corpsman.  
Thus, the Board must accept his opinions as competent.  Goss 
v. Brown, 9 Vet. App. 109, 113, 114-115 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His statements must be 
also presumed credible for the limited purpose of determining 
whether these claims are well-grounded.  King v. Brown, 5 
Vet. App. 19 (1993).  

In view of the foregoing, the Board finds that the claims of 
service connection for low back, bilateral knee, and right 
hip disabilities are well grounded.  As held by the Federal 
Circuit in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), the 
evidentiary threshold for establishing a well grounded claim 
is low, and requires only that the claim be "plausible" or 
"capable of substantiation, " and that "[s]uch a claim 
need not be conclusive but only possible to satisfy the 
initial burden of [§ 5107(a)].  Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000)

In this case, the record contains (1) medical diagnoses of 
current low back, right hip, and bilateral knee disabilities 
(including on a January 1997 VA medical examination report); 
(2) medical evidence of in-service complaints of low back, 
right hip, and bilateral knee pain; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability (namely, the veteran's own opinions).  
Measured against the low evidentiary threshold discussed by 
the Federal Circuit in Hensley, this evidence is sufficient 
to establish well grounded claims of service connection for 
low back, right hip, and bilateral knee disabilities.  

While these claims are well grounded, the Board is of the 
opinion that the current record is inadequate to render a 
fully informed decision on the issue without the benefit of 
medical expertise.  The medical evidence in this complicated 
case spans at least twenty five years and reveals multiple 
orthopedic complaints during that time, both prior to, 
during, and after the veteran's military service.  The Court 
has held that the Board cannot substitute its own judgment or 
opinion for that of a medical expert.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Rather, if the medical evidence of 
record is insufficient or of doubtful weight or credibility, 
the Board may supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Id.  Given the complexity of this 
case, a remand to the RO for further evidentiary development 
is required to ensure fair and complete adjudication of the 
veteran's claims.

Acquired psychiatric disorder, including PTSD

As set forth above, service medical records pertaining to the 
veteran's first period of service show that at his July 1980 
preenlistment medical examination and at his June 1981 
pretraining medical examination, no psychiatric abnormalities 
were identified on clinical evaluation.  See Crowe, 7 Vet. 
App. at 245 (regarding presumption of soundness).

In-service medical records show that in March 1986, the 
veteran was referred for psychiatric evaluation after he made 
several suicide threats following a recent divorce.  At that 
time, the examiner determined that the veteran "obviously" 
had personality problems of long duration, as well as 
depression over the dissolution of his marriage.  The 
examiner recommended discharge by reason of unsuitability due 
to diagnoses of situational adjustment disorder with mixed 
emotional features and mixed personality disorder.  The 
examiner concluded the veteran suffered from a primary 
inherent personality defect which was not secondary to any 
disease or injury and existed prior to entrance into the 
Coast Guard.

In February 1989, after obtaining a waiver of the 
reenlistment code disqualification by reason of 
unsuitability, the veteran enlisted in the Oregon Army 
National Guard.  Service medical records pertaining to this 
period of service are negative for psychiatric abnormalities 
until July 1996, when the veteran was hospitalized for 
increasingly severe depression over the past three months, 
culminating in marked changes in mental status triggered by 
traumatic events in his personal life.  The veteran was 
diagnosed with recurrent major depressive disorder with 
psychotic features and inter-episodal recovery.  He was again 
determined to be unfit for military service due to a 
disability which had existed prior to his enlistment in the 
National Guard and had not been aggravated therein.  

Post-service medical records show that the veteran has 
continued to receive psychiatric treatment for obviously 
severe psychiatric symptomatology.  Various psychiatric 
diagnoses have been rendered including depressive disorder 
with psychotic features, PTSD, and schizoaffective disorder.  

In addition to the veteran's own statements linking his 
current psychiatric disorder(s) to his military service, the 
record also contains competent medical evidence from medical 
professionals tending to link the veteran's current 
psychiatric disability to his active military service.  For 
example, in September 1997, the veteran's private physician 
indicated that the veteran had recurrent major depressive 
reaction which began during his service.  In September 1997, 
a social worker indicated that the veteran had major 
depression and symptoms of PTSD in the form of flashbacks and 
dreams of traumatic events incurred while serving in the 
Coast Guard.  In November 1997, a VA examiner concluded that 
although the veteran did not have PTSD, it was "quite 
likely" that he had had schizoaffective disorder for many 
years which had plagued him since his time in service.  
Subsequent medical evidence, including a February 1998 VA 
hospitalization summary, show diagnoses of PTSD, and 
psychotic disorder, not otherwise specified.

Based on the foregoing, the Board concludes that the claim of 
service connection for an acquired psychiatric disorder is 
well grounded.  However, given the numerous, conflicting 
psychiatric diagnoses of record, as well as the findings by 
military psychiatrists that the psychiatric symptomatology 
exhibited by the veteran in service was due to a preexisting 
disorder, the Board believes that the current record is 
inadequate to render a fully informed decision on the issue 
without additional development of the evidence, as set forth 
in the remand below.  

Severe tooth and gum trouble

A review of the veteran's service dental records shows that 
on initial dental examination in June 1981, dental caries 
were noted relative to teeth numbers 3, 14, 18, 19, 30, and 
31.  Also noted was gingivitis and slight calculus.  The 
veteran reported that he had a root canal on tooth number 30 
two years earlier, but that he had not been bothered by it 
since.  The dentist noted that the area seemed to be filling 
in and recommended a recheck in six months.  

On reexamination in May 1983, full crown coverage of tooth 
number 30 was recommended.  In April 1984, a root canal of 
tooth number 10 was performed.  Later that month, examination 
showed gingival recession in the area of numerous teeth 
(numbers 5, 6, 11, 14, 21, 22, and 26 to 29).  In May 1984, a 
free gingival graft was performed for teeth numbers 6 and 11.  
In July 1984, a root canal of tooth number 30 was performed.  
In November 1984, the veteran underwent another gingival 
grafting procedure.  In December 1984, a crown was placed on 
tooth number 30.  In December 1985, teeth numbers 1, 16, 17, 
and 32 were extracted.  

At his April 1986 service discharge medical examination, the 
veteran reported a history of severe tooth and gum trouble, 
which he indicated referred to prior gingival grafting.  He 
denied then-current dental problems.  On clinical evaluation, 
his mouth was normal.  Teeth numbers 1, 16, 19, and 30 were 
missing and the veteran was given a Type II, Class I dental 
rating.  

In May 1988, after his separation from the Coast Guard, but 
before his enlistment in the National Guard, the veteran had 
a comprehensive examination at which it was noted that his 
teeth were well repaired.  No other abnormalities were noted.

Service medical records corresponding to the veteran's 
service in the National Guard show that on periodic 
examination in October 1993, he denied severe tooth or gum 
trouble.  On clinical evaluation, his mouth was normal and 
teeth numbers 1, 16, 17, and 32 were missing; no other 
abnormality was noted.  He was given a Type I, Class I dental 
rating.  

On VA dental examination in December 1996, the veteran 
reported clenching and grinding of his teeth, but indicated 
that he had no other dental problem.  Objective findings 
included localized gum recession, dental caries at teeth 
numbers 2, 18, and 19, and xerostomia, which was noted to be 
secondary to medications.  The diagnoses included incipient 
caries and periodontal status, normal dentition, and failing 
root canal therapy at tooth number 19.  The examiner 
concluded that the veteran had no dental disability.  

The Board notes that the requirement to consider a veteran's 
claim under all applicable provisions of law and regulation 
whether or not the claimant specifically raises the 
applicable provision.  See Douglas v. Derwinski, 2 Vet. App. 
435, 440 (1992) (en banc); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Liberally construing the veteran's 
statements as required by 38 C.F.R. § 20.202 (1999), the 
Board finds that he has perfected appeals with regard to the 
issues of entitlement to service connection for a dental 
condition, both for purposes of compensation and for purposes 
of VA outpatient dental treatment; thus, both issues will be 
addressed.  See Mays v. Brown, 5 Vet. App. 302 (1993).

With respect to the issue of service connection for a dental 
condition for purposes of compensation, under 38 C.F.R. § 
4.149 (1999), certain dental conditions, including 
periodontal disease, treatable carious teeth, and replaceable 
missing teeth (i.e. with a bridge or denture), are not 
considered disabling, and may be service connected solely for 
the purpose of determining entitlement to VA dental 
examination or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120 or 17.123.  

Additionally, under 38 C.F.R. § 4.150, missing teeth can be 
service connected for compensation purposes only if the lost 
masticatory surface cannot be replaced by suitable prosthesis 
and where such loss is, inter alia, due to loss of substance 
of body of maxilla or mandible without loss of continuity. 38 
C.F.R. § 4.150, Diagnostic Code 9913.  Ratings under section 
4.150 apply only to bone loss through trauma or disease such 
as osteomyelitis and not to the loss of the alveolar process 
as a result of periodontal disease since such loss is not 
considered disabling.  Id., Note.

Here, the Board notes that selected VA regulations governing 
dental claims were revised for purposes of clarification, 
effective June 8, 1999.  The substance of the old and new 
regulations, as applicable to the veteran's claim, remains 
essentially the same.  See 62 Fed. Reg. 8,201 (Feb. 24, 1997) 
(proposed rule), and 64 Fed Reg. 30,392 (June 8, 1999) (final 
rule) (this amendment clarified requirements for service 
connection for dental conditions).  Although it is unclear 
whether the RO considered the change in regulation, the Board 
concludes that this was not prejudicial to the veteran, since 
the change in regulation has no effect on the outcome of his 
claim.  See Edenfield v. Brown, 8 Vet. App. 384 (1995); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, the Board 
finds that it is not necessary to remand the matter for the 
issuance of a supplemental statement of the case concerning 
the regulatory change.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

In this case, there is no basis for compensation for any 
currently-diagnosed dental condition since both the old and 
new regulations clearly provide that treatable carious teeth, 
replaceable missing teeth, and periodontal disease are not 
disabling conditions and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  See 38 C.F.R. § 
4.149 (1998) and 62 Fed. Reg. 8201 (to be codified at 38 
C.F.R. § 3.381 (2000)).  As no compensable dental conditions 
are currently shown, the compensation aspect of the veteran's 
claim is not well grounded. 

Likewise, the Board concludes that the claim of service 
connection for a dental condition, for purposes of 
entitlement to VA outpatient dental treatment, is not well 
grounded.  In Woodson v. Brown, 8 Vet. App. 352 (1995), 
aff'd. 87 F.3d 1304 (Fed. Cir. 1996), the Court provided 
further guidance as to the requirements of a well-grounded 
claim of entitlement to VA outpatient dental treatment.  
These requirements are discussed below.

Under applicable law and regulation, a veteran is entitled to 
VA outpatient dental treatment if he qualifies under one of 
the categories outlined in 38 U.S.C.A. § 1712(b) (West 1991) 
and 38 C.F.R. § 17.161 (1999).

Specifically, a veteran will be eligible for Class I VA 
outpatient treatment if he has an adjudicated compensable 
service-connected dental condition.  38 U.S.C.A. 
1712(b)(1)(A); 38 C.F.R. § 17.161(a).  As noted, compensable 
service-connected dental conditions include loss of teeth due 
to loss of substance of the body of the maxilla or mandible 
without loss of continuity.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9913 (1999).  In this case, as set forth 
above, the evidence does not show that he has a service-
connected compensable dental condition.  For example, there 
is no indication that his missing teeth are due to a loss of 
substance of the body of the maxilla or mandible due to in-
service trauma or disease such as osteomyelitis.  Thus, he 
has not presented a well-grounded claim for Class I 
eligibility.  See Woodson, 8 Vet. App. at 354 (a claim is not 
well grounded where claimant neither alleges nor submits 
evidence to show that his claimed dental condition warrants a 
compensable rating under the applicable code).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
one-time correction of the noncompensable service-connected 
dental conditions may be authorized under certain 
circumstances.  In this case, however, the veteran's DD Form 
214 bears a certification that he was provided, within the 
90-day period immediately before such discharge or release, a 
complete dental examination and all appropriate dental 
treatment indicated by the examination to be needed.  

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VA O.G.C. 
Prec. Op. No. 5-97, 62 Fed. Reg. 15,566 (1997).  In essence, 
the significance of a finding that a noncompensable service-
connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service.  38 U.S.C.A. 
§ 1712; 38 C.F.R. § 17.161.

In this case, there is no evidence that the veteran sustained 
any trauma to the face or mouth in service.  The Board is 
aware that he was afforded significant dental treatment in 
service; however, this fact alone does not provide a basis on 
which to grant his claim.  As noted above, "service trauma" 
does not include the intended effects of therapy or 
restorative dental care and treatment provided during 
service.  VA O.G.C. Prec. Op. No. 5-97.

Thus, in the absence of competent evidence of a service-
connected noncompensable dental condition determined to be 
the result of service trauma, the Board finds that the 
veteran has also failed to submit a well-grounded claim of 
entitlement to Class II(a) VA outpatient dental treatment.  
See Woodson, 8 Vet. App. at 355.

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  Pursuant to 38 U.S.C.A. § 101(32) and C.F.R. 
§ 3.1(y), the term "former prisoner of war" means a person 
who, while serving in the active military, naval or air 
service, was forcibly detained or interned in line of duty by 
an enemy Government or its agents, or a hostile force, during 
a period of war.  In this case, the veteran's DD Form 214 
does not reflect that he was a prisoner of war, nor does the 
veteran advance such an argument.  Thus, he does not meet the 
criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.

In addition, the veteran does not allege, nor does the 
evidence suggest, that he meets any of the other categories 
of eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 
17.161.  For example, there is no indication that he has a 
dental condition clinically determined to be complicating a 
medical condition currently being treated by VA or that he is 
a Chapter 31 vocational rehabilitation trainee.  In light of 
the foregoing, and based on the evidence of record, the Board 
finds that the veteran's claim of entitlement to VA 
outpatient dental treatment is not well grounded.

Since a well-grounded claim has not been submitted, the VA is 
not obligated to assist the veteran in the development of 
facts pertinent to this claim.  38 U.S.C.A. 5107(a).  In 
addition, as the veteran has not identified any available 
evidence that has not been submitted or obtained, which would 
support a well-grounded claim of service connection for 
bilateral arm and wrist disability, VA has satisfied its duty 
to inform the veteran.  38 U.S.C.A. 5103(a); Slater v. Brown, 
9 Vet. App. 240 (1996).

ORDER

The claims of service connection for a low back disability, a 
right knee disability, a left knee disability, a right hip 
disability, and an acquired psychiatric disorder, including 
PTSD, are well grounded.  

Service connection for severe tooth and gum trouble is 
denied.  


REMAND

As set forth above, there are several additional matters 
which require the attention of the RO.  First, the Board 
notes that the dates of the veteran's active service in the 
Oregon National Guard are unclear.  Given the nature of this 
case, this information is necessary for a complete 
adjudication of his claims.  It is also observed that the 
veteran has repeatedly indicated that he sustained a right 
femur fracture at the age of 14 which required lengthy 
hospitalization, several months of traction, and three casts.  
While he submitted pre-service treatment records from his 
primary care physician, dated as early as April 1975, records 
corresponding to treatment immediately following his right 
femur fracture are not of record and would provide a more 
complete picture of the origin of the veteran's currently 
claimed orthopedic and psychiatric disabilities.  In 
addition, given the obvious complexity of this case, the 
Board believes that thorough VA orthopedic and psychiatric 
examination and medical opinion would assist in clarifying 
the nature and etiology of the veteran's current psychiatric 
and orthopedic disabilities and be instructive with regard to 
the appropriate disposition of this case.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
exact dates of active and inactive 
service with the Oregon Army National 
Guard from February 1989 to September 
1996.

2.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who treated 
him following the accident in which he 
fractured his right femur in the 1970s.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims folder copies of such clinical 
treatment records.  

3.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and etiology of his current 
low back, left knee, right knee, and 
right hip disabilities.  The claims 
folders must be made available to the 
examiner for review in conjunction with 
the examination.  Specifically, the 
examiner should be asked to provide an 
opinion concerning the etiology and 
likely date of onset of the veteran's low 
back, left knee, right knee, and right 
hip disabilities, including whether any 
of these disabilities preexisted service 
entry.  If the examiner concludes that 
any of these disorders preexisted the 
veteran's periods of service, an opinion 
should be provided as to whether that 
disability was at least as likely as not 
aggravated therein beyond the natural 
progress of the disease.  If the examiner 
determines that any of these disabilities 
did not preexist service, he or she 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that any such disability is causally 
related to the veteran's active service 
or any incident therein.  A complete 
rationale for all opinions expressed by 
the examiner should be provided.  If 
possible, the examiner should reference 
the other medical evidence of record, 
such as the clinical records showing that 
the veteran received treatment for 
injuries sustained in automobile 
accidents in the 1970s, December 1988, 
and April 1996.

4.  The veteran should also be scheduled 
for a VA psychiatric examination to 
determine the nature and etiology of his 
current psychiatric disabilities.  The 
claims folders must be made available to 
the examiner for review in conjunction 
with the examination.  Specifically, the 
examiner should be asked to provide an 
opinion concerning the etiology and 
likely date of onset of any current 
psychiatric disability.  If the examiner 
concludes that any of psychiatric 
disorder preexisted the veteran's periods 
of service, an opinion should be provided 
as to whether that disability was at 
least as likely as not aggravated therein 
beyond the natural progress of the 
disease.  If the examiner determines that 
any of these disabilities did not 
preexist service, he or she should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any such disability is causally 
related to the veteran's active service 
or any incident therein.  A complete 
rationale for all opinions expressed 
should be provided.  If possible, the 
examiner should reference the other 
medical evidence of record, such as the 
clinical records showing that the veteran 
reported depression since the age of 14.  

5.  Following completion of the 
foregoing, the RO must ensure that all of 
the above foregoing development has been 
accomplished.  If any development is 
incomplete, including if the requested 
examination does not include all testing 
or opinions requested, appropriate 
remedial action should be implemented.  
Stegall v. West, 11 Vet. App. 268 (1998).

The RO should then review the case.  If the benefits sought 
on appeal are not granted, the veteran and his attorney 
should be issued a supplemental statement of the case and be 
given a reasonable period of time to respond.  The case 
should be returned to the Board for final appellate review, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 



